890 F.2d 416
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joseph C. HAWK, Plaintiff-Appellant,v.Carmen D. PALMER, Ray Toombs, Warden, Defendants-Appellees.
No. 89-1662.
United States Court of Appeals, Sixth Circuit.
Nov. 28, 1989.

Before NATHANIEL R. JONES and MILBURN, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Joseph C. Hawk, a pro se Michigan state prisoner, requests counsel on appeal of the dismissal of his civil rights suit filed under 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Hawk sued two prison officials seeking injunctive relief and monetary damages.  His complaint alleged a lack of regular psychiatric evaluations required by prison policy, raised a general complaint about defendant Palmer's conduct, requested the institution of a prison paralegal training course, and alleged racial discrimination in various facets of prison life.  The district court concluded that the complaint was frivolous, and dismissed it without prejudice, pursuant to 28 U.S.C. Sec. 1915(d).


3
Upon consideration, we conclude that this complaint was properly dismissed, as it lacked any arguable basis in law.    See Neitzke v. Williams, 109 S. Ct. 1827 (1989).  Accordingly, the motion for counsel is denied, and the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.